Herlihy, J.
(dissenting). I do not agree with the majority that there is causal relationship between the leukemia and the claimed inhalation of benzol and vote to reverse and dismiss the claim.
*286The proof offered by the claimant is not substantial but based upon speculation and surmise by the claimant’s doctor as against positive statements of no relationship by the doctors for the carrier. The latter testimony is substantial and realistic and the record as a whole supports that conclusion. It appears to me that by judicial interpretation, the majority is attempting to decide, what the medical profession by diagnosis and study has not been able to answer.
Foster, P. J., Coon and Reynolds, JJ., concur with Gibson, J.; Herlihy, J., dissents in a memorandum.
Decision and award affirmed, with costs to the respondents filing briefs.